

116 S3837 IS: COVID–19 Vaccine Protection Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3837IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Scott of Florida (for himself, Mr. Braun, Mrs. Blackburn, Ms. Ernst, Ms. McSally, Mr. Cotton, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require a thorough national security evaluation and clearance by the Department of Homeland Security, the Department of State, and the Federal Bureau of Investigation of all Chinese student visa holders currently in the United States before issuing any new student visas to nationals of the People’s Republic of China.1.Short titleThis Act may be cited as the COVID–19 Vaccine Protection Act.2.FindingsCongress finds the following:(1)On May 13, 2020, the Federal Bureau of Investigation (FBI) and the Cybersecurity and Infrastructure Security Agency (CISA) announced that cyber actors and non-traditional collectors affiliated with the People’s Republic of China have been observed attempting to identify and illicitly obtain valuable intellectual property and public health data related to vaccines, treatments, and testing from networks and personnel affiliated with COVID–19-related research.(2)The potential theft of the data referred to in paragraph (1) jeopardizes the delivery of secure, effective, and efficient treatment options.(3)The announcement referred to in paragraph (1) urged all organizations conducting COVID–19-related research to maintain dedicated cybersecurity and insider threat practices to prevent surreptitious review or theft of COVID–19-related material.(4)According to the Institute of International Education, 369,548 Chinese nationals attended colleges, universities, and professional schools during the 2018–19 academic year.3.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate;(B)the Committee on the Judiciary of the Senate;(C)the Committee on Homeland Security of the House of Representatives; and(D)the Committee on the Judiciary of the House of Representatives.(2)Continuous vettingThe term continuous vetting means—(A)regular checks with the institutions or organizations with which a nonimmigrant is affiliated;(B)periodic interviews with colleagues or superiors at such institutions or organizations; and(C)any other examination that the Secretary of Homeland Security considers necessary to make a determination under section 4(d)(2).(3)Enhanced vettingThe term enhanced vetting means a comprehensive background check process developed by the Secretary of Homeland Security, the Secretary of State, the Attorney General, the FBI Director, the Director of National Intelligence, and the Secretary of Health and Human Services.4.COVID–19-related research cybersecurity review(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of State, the Attorney General, the Director of the Federal Bureau of Investigation, the Director of the Cybersecurity and Infrastructure Security Agency, the Director of U.S. Citizenship and Immigration Services (USCIS), the Office of the Director of National Intelligence (ODNI), and the Secretary of Health and Human Services, shall complete a review, which shall consist of enhanced vetting of nationals of the People’s Republic of China residing in the United States as nonimmigrants described in subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) (except for nonimmigrants who are enrolled at an elementary or secondary school) to determine if any such nonimmigrants are engaging in any attempt to illegally obtain information related to COVID–19 vaccine research or are otherwise a national security threat.(b)ExtensionIf the Secretary of Homeland Security is unable to complete the review described in subsection (a) by the deadline set forth in such subsection, the Secretary shall—(1)complete such review not later than 60 days after the deadlines set forth in subsection (a); and(2)before the deadline set forth in subsection (a), notify the appropriate congressional committees of the reasons such review could not be completed by the original deadline.(c)Continuous vettingThe Secretary of Homeland Security, in consultation with the agencies listed under subsection (a), shall conduct continuous vetting of all nonimmigrants residing in the United States who are—(1)described in subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)); (2)not enrolled at an elementary or secondary school;(3)nationals of the People’s Republic of China; and(4)engaged in, or have access to, research of any potential COVID–19 vaccine or COVID–19 related material.(d)ReportUpon the completion of the review required under this section, the Secretary of Homeland Security shall submit a report to the appropriate congressional committees that—(1)contains the results of such review; and (2)indicates whether any of the Chinese nationals vetted under subsection (a) pose a threat to the national security or public health of the United States.5.Temporary delay in the issuance of student visas to Chinese nationalsDuring the period beginning on the date of the enactment of this Act and ending on the date on which the Secretary of Homeland Security submits the report required under section 4(c), the Department of State may not issue, to a national of the People’s Republic of China, any student visa to a nonimmigrant described in subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)).